DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on February 9, 2021.  As directed by the amendment, Claims 1, 5, and 8 have been amended.  Claims 2-4 and 6-7 have been canceled.  Claims 1, 5, and 8 are pending in the instant application.
Regarding the Office Action filed November 10, 2020:
Applicant has resolved all objections to the claims.  Therefore, those objections have been withdrawn.  However, additional objections have been found.  Please see below for more details.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.  However, additional rejections have been found.  Please see below for more details.
Applicant has resolved all rejections under 35 USC 101.  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference and/or interpretation applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant has amended the claims to further limit the independent claims as well as canceled claims.  The claim amendments do not overcome the 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “improve pain or numbness of a motor organ” in Claim 5.

Claim Objections
Claim 1 and 5 are objected to because of the following informalities:  
The phrase “a back” should be changed to --the back-- to maintain consistency (Claim 1, Line 11; Claim 5, Lines 8-9).
The phrase “improve” should be changed to --reduce-- since the device is not improving or enhancing a human subject’s pain or numbness (Claim 5, Line 11).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Splane Jr. (US 6,692,451), hereafter Splane, in view of Carn (US 2014/0059773).
Regarding Claim 1, Splane discloses an exercise assist device (apparatus of Figs 11-12; a passive motion exercise and/or treatment apparatus, Abstract) comprising: a member (26 and/or 26a, Figs 11-12) adapted to support only a thigh (26 supports only a thigh of the person, Figs 11-12) in a lateral decubitus position (26 are supporting the person’s thigh in the lateral decubitus position, Figs 11-12), the exercise assist device providing movement of a sacroiliac joint by extending a hip joint transitively (hip joint is moving back and forth transitively, Fig 11; user lies on one side and hips and lower trunk together with legs are pivoted relative to rest of body, Column 9, Lines 31-37; the pivoting of the hips and lower trunk together with legs inherently cause movement of the sacroiliac joint due to its connection with numerous leg and hip muscles), wherein: the member is a stand (26a is a stand which holds up the thigh of the person and supported by 18, Figs 11-12), the thigh is an upper thigh of a human subject in the lateral decubitus position (thigh is upper thigh of the person supported by 26, Figs 11-12), the stand is adapted to move toward a back of the human subject without exercise of voluntary muscles of the human subject (26 is able to pivot towards the back of the user, Figs 11-12; user lies on one side and hips and lower trunk together with legs are pivoted relative to rest of body, Column 9, Lines 31-37; passive motion exercise and/or treatment apparatus is provided, Abstract; exercise muscles of the user without any active effort on the part of the user, Column 1, Lines 28-32), and the sacroiliac joint is a lower sacroiliac joint (hip joint is moving back and forth transitively, Fig 11; user lies on one side and hips and lower trunk together with legs are pivoted relative to 
Splane fails to disclose the exercise assist device further comprises a pad adapted to support a sacrum of the human subject behind a back of the human subject.
However, Carn, of the same field of endeavor and reasonably pertinent to the problem of securely and safely retaining a patient in the lateral decubitus position, teaches an improved positioning device for use in securely and safely supporting a patient lying in the lateral decubitus position (Abstract) including a pad (22, Fig 2) adapted to support a sacrum of the human subject behind a back of the human subject (22 supports the sacrum of the person behind the back of the person, Fig 2; posterior pelvic and chest supports engaging patient, paragraph 0024) to securely and safely support the patient in a position laying on one side (paragraph 0015) since the lateral decubitus position is inherently an unstable position (paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pads, stands, and strut to the sides of the table, as taught by Carn, to securely and safely support the patient in a position laying on one side (Carn: paragraph 0015) since the lateral decubitus position is inherently an unstable position (Carn: paragraph 0023).  The addition of a pad would help support patients of various sizes as well as prevent a patient from rolling over or falling off the table.
Regarding Claim 8, Splane-Carn combination teaches the stand (Splane: 26a, Fig 12; Carn: right 22 and/or right 18, Fig 2) and the pad (Carn: left 22 and/or left 18, Fig 2) are disposed at respective free ends (Splane: 26 is free end in respect to 52, Fig 12; Carn: ends of 24, Fig 2) of two arms (Splane: arm of 26, Fig 12; Carn: 24, Fig 2), the two arms extending from a strut .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Splane Jr. (US 6,692,451), hereafter Splane, in view of Carn (US 2014/0059773), as evidenced by Perry Jr. (US 5,295,936).
Regarding Claim 5, Splane discloses a method of relieving back and cervical pain (apparatus of Figs 11-12; a passive motion exercise and/or treatment apparatus, Abstract; user lies on one side and hips and lower trunk together with legs are pivoted relative to rest of body, Column 9, Lines 31-37; one approach to relieving back pain and cervical pain is through exercise or therapeutic movement, Column 1, Lines 19-27), comprising: supporting, by a stand (26a is a stand which holds up the thigh of the person and supported by 18, Figs 11-12) of an exercise assist device (apparatus of Figs 11-12; a passive motion exercise and/or treatment apparatus, Abstract), a human subject who assumes a lateral decubitus position by turning either side of his or her body (26 are supporting the person in the lateral decubitus position, Figs 11-12; user lies on one side and hips and lower trunk together with legs are pivoted relative to rest of body, Column 9, Lines 31-37) on which the human subject complains of pain or numbness (one approach to relieving back pain and cervical pain is through exercise or therapeutic movement, Column 1, Lines 19-27; person is capable of complaining about pain and numbness) so as to allow passive movement of only his or her upper thigh from a certain position (position in which the user has his legs closest to the front or anterior of the user, Figs 11-12) when the human subject is releasing tension of muscles (there is no tension in the back leg and hip muscles due to no muscle contraction, Figs 11-12) to a position (position in which the user has his legs closest to 
Splane also discloses improving movement of a sacroiliac joint (one approach to relieving back pain and cervical pain is through exercise or therapeutic movement, Column 1, Lines 19-27; exercise muscles of the user without any active effort on the part of the user, Column 1, Lines 28-32; slow and passive movement of injured joint or like disorder can reduce pain, Column 2, Lines 5-15; device relieves back pain and cervical pain by passive exercise of muscles/joints/motor organs).  This is further evidenced by Perry Jr., of the same field of endeavor, which teaches an exercise apparatus (Abstract) including improving movement of a sacroiliac joint (distract and distend user’s spine to relieve pressure at sacroiliac region, in 
Splane fails to disclose supporting, by a pad of the exercise assist device, a sacrum of the human subject behind a back of the human subject.
However, Carn, of the same field of endeavor and reasonably pertinent to the problem of securely and safely retaining a patient in the lateral decubitus position, teaches an improved positioning device for use in securely and safely supporting a patient lying in the lateral decubitus position (Abstract) including supporting, by a pad (22, Fig 2) of the exercise assist device (apparatus of Fig 2), a sacrum of the human subject behind a back of the human subject (22 supports the sacrum of the person behind the back of the person, Fig 2; posterior pelvic and chest supports engaging patient, paragraph 0024) to securely and safely support the patient in a position laying on one side (paragraph 0015) since the lateral decubitus position is inherently an unstable position (paragraph 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pads, stands, and strut to the sides of the table, as taught by Carn, to securely and safely support the patient in a position laying on one side (Carn: paragraph 0015) since the lateral decubitus position is inherently an unstable position (Carn: paragraph 0023).  The addition of a pad would help support patients of various sizes as well as prevent a patient from rolling over or falling off the table.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857.  The examiner can normally be reached on Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN T KHONG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773